Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

	Claims 2-12, 47-64, and 67-70 are pending.
	Claims 5-9 and 11 are withdrawn.
	Claims 2-4, 10, 12, 47-64, and 67-70 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 102(a)(2)
The rejection of claims 67-70 under 35 U.S.C. 102(a)(2) as being anticipated by Triebel et al. (US PG PUB 2015/0259420, effective filing date: 03/14/2014) is withdrawn.

35 U.S.C. 103
The rejection of claims 2-4, 10, 12, 47-64, and 67-70 under 35 U.S.C. 103 as being obvious over Triebel et al. (US PG PUB 2015/0259420, effective filing date: 03/14/2014) and Freeman et al. (US PAT 9,683,048, effective filing date: 01/24/2014) is withdrawn.

Rejections Maintained
Nonstatutory Double Patenting


The provisional rejection of claims 2 and 64 on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 15/829,284 in view of Freeman et al. (US PAT 9,683,048, effective filing date: 01/24/2014) is maintained. Applicant has requested that the rejection be held in abeyance at this point in prosecution.

The rejection of claims 2-4, 10, 12, 47-64, and 67-70 on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,683,048 in view of Triebel et al. (US PG PUB 2015/0259420, effective filing date: 03/14/2014) is maintained. Applicant has requested that the rejection be held in abeyance at this point in prosecution.

The rejection of claims 2-4, 10, 12, 47-64, and 67-70 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,815,898 in view of Triebel et al. (US PG PUB 2015/0259420, effective filing date: 03/14/2014) is maintained. Applicant has requested that the rejection be held in abeyance at this point in prosecution.

The provisional rejection of claims 2-4, 10, 12, 47-64, and 67-70 on the ground of nonstatutory double patenting as being unpatentable over claims 39 and 95 of copending Application No. 15/727,456 in view of Triebel et al. (US PG PUB 2015/0259420, effective filing 

The provisional rejection of claims 2-4, 10, 12, 47-64, and 67-70 on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 48 of copending Application No. 15/747,873 in view of Triebel et al. (US PG PUB 2015/0259420, effective filing date: 03/14/2014) is maintained. Applicant has requested that the rejection be held in abeyance at this point in prosecution.

The provisional rejection of claims 2-4, 10, 12, 47-64, and 67-70 on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 6 of copending Application No. 16/062,427 in view of Triebel et al. (US PG PUB 2015/0259420, effective filing date: 03/14/2014) is maintained. Applicant has requested that the rejection be held in abeyance at this point in prosecution.

Response to Arguments
In Applicant Arguments, dated 12/14/2020, Applicant asserts that the claim rejections under 35 U.S.C. 102(a)(2), as well as the claim rejections under 35 U.S.C. 103, should be withdrawn, because the subject matter in Treibel et al. and the claimed invention, not later than the effective filing date of the claimed invention, were owned by (or subject to an obligation of assignment to) the same person, specifically Novartis AG and Immutep S.A.A. Therefore Treibel et al. does not qualify as prior art under 35 U.S.C. 102(a)(2) or 35 U.S.C. 103. Applicant 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/NELSON B MOSELEY II/Examiner, Art Unit 1642